DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Status
Claims 1-10 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuzumi et al (US 2010/0244119 A1, hereafter Fukuzumi).
Re claim 1, Fukuzumi discloses in FIGS. 6A-7C (with references to FIGS. 3A-4C) a method of manufacturing a semiconductor device, the method comprising:
forming a stack structure (14/WL…14/WL/SG/16 in FIG. 6A; ¶ [0080] and [0082]);
forming a hole (Hs as in FIG. 3A; ¶ [0083]) passing through the stack structure (14/WL…14/WL/SG/16);
forming a channel layer (SPf in FIG. 6B; ¶ [0119]) on a sidewall (left/right vertical planes of Hs) of the hole (Hs);
filling a central region (middle) of the hole (Hs) which is opened by the channel layer (SPf) with a core insulating layer (67/69 in FIG. 6B; ¶ [0119]);
injecting an impurity (phosphorus in FIG. 7A; ¶ [0123]) into the channel layer (SPf) to form an impurity region (SDR in FIG. 7A; ¶ [0123]);
recessing a portion (removing 69 in FIG. 7B; ¶ [0124]) of the core insulating layer (67/69) surrounded by the impurity region (SDR); and
filling a recessed region (inner side of 67 in FIG. 7C; ¶ [0125]) of the core insulating layer (67/69) with an etch stop layer (18f in FIG. 7C; ¶ [0125]).

Re claim 2, Fukuzumi discloses the method of claim 1, wherein the injecting of the impurity (phosphorus) is performed in a state in which an inner wall (left/right vertical planes) of the channel layer (SPf) facing the central region (middle) of the hole (Hs) is substantially blocked (covered in FIG. 7A) by the core insulating layer (67/69).

Re claim 3, Fukuzumi discloses the method of claim 1, wherein the etch stop layer (18f) includes a different material (phosphorus implanted polysilicon) from the channel layer (undoped polysilicon; ¶ [0085] and [0119]).

Re claim 10, Fukuzumi discloses the method of claim 1, wherein the injecting the impurity (phosphorus in FIG. 7A) into the channel layer (SPf) to form the impurity region (SDR) is performed before the portion (69) of the core insulating layer (67/69) surrounded by the impurity region (SDR) is recessed (FIG. 7B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuzumi in view of SATO et al (US 2013/0075805 A1, hereafter Sato).
Re claims 4-6, Fukuzumi discloses the method of claim 1, wherein the etch stop layer (18f) includes a doped semiconductor layer (phosphorus doped polysilicon; ¶ [0123]).
But, fails to disclose wherein the etch stop layer includes an undoped semiconductor layer; wherein the etch stop layer includes at least one of an undoped semiconductor layer, a metal layer, a metal-containing layer, and a nitride layer; and wherein the etch stop layer includes at least one of an undoped silicon layer, a tungsten layer, a titanium nitride layer, an aluminum oxide layer, and a silicon nitride layer.
However,
Sato discloses in FIGS. 9A-12 a method of manufacturing a semiconductor device, the method comprising: forming an etch stop (53A/53B in FIGS. 11A-11B; ¶ [0096]-[0101]), wherein the etch stop layer (53A/53B) includes an undoped semiconductor layer (non-doped poly-Si 53A; ¶ [0097]); wherein the etch stop layer (53A/53B) includes at least one of an undoped semiconductor layer (non-doped poly-Si 53A; ¶ [0097]), a metal layer, a metal-containing layer, and a nitride layer; and wherein the etch stop layer (53A/53B) includes at least one of an undoped silicon layer (non-doped poly-Si 53A; ¶ [0097]), a tungsten layer, a titanium nitride layer, an aluminum oxide layer, and a silicon nitride layer.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Fukuzumi by forming the etch stop layer to include an undoped semiconductor silicon layer, as disclosed by Sato, in order to form a two-part etch stop layer, where the first part includes an undoped semiconductor silicon layer and the second part includes a doped semiconductor silicon layer that selectively contacts the impurity region (SDR) for connections with source/bit lines (Sato; ¶ [0100]).    

Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuzumi in view of YADA et al (US 2019/0067025 A1, hereafter Yada).
Re claim 7, Fukuzumi discloses the method of claim 1.
But, fails to disclose the method further comprising before filling the recessed region (inner side of 67) of the core insulating layer (67/69) with the etch stop layer (18f), forming a diffusion prevention layer extending along a surface of the recessed region (inner side of 67) of the core insulating layer (67/69) and a surface of the channel layer (SPf).
However,
Yada discloses in FIGS. 5H and 6A-12B a method of manufacturing a semiconductor device, the method comprising: before filling a recessed region (portion of 62 in FIG. 5H; ¶ [0088] and portion of 602 in FIG. 8A; ¶ [0090] and [0093] represented by 175) of a core insulating layer (portion of 62 in FIG. 5H; ¶ [0088] and [0090]) with an etch stop layer (152; ¶ [0101]), forming a diffusion prevention layer (150; ¶ [0097] and [0101]) extending along (conformal with) a surface (sidewall and near surface horizontal plane) of the recessed region (175) of the core insulating layer (62) and a surface (sidewall and near surface horizontal plane) of a channel layer (60; ¶ [0101]).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Fukuzumi by before filling the recessed region of the core insulating layer with the etch stop layer, forming a diffusion prevention layer extending along a surface of the recessed region of the core insulating layer and a surface of the channel layer, as disclosed by Yada, in order to form 
closely spaced multilevel memory structures, which include semiconductor devices such as three-dimensional monolithic memory array devices comprising a plurality of NAND memory strings employing drain select electrode lines that straddle neighboring rows of memory stack structures (Yada; ¶ [0038] and [0092]).

	Re claim 8, Fukuzumi and Yada disclose the method of claim 7, wherein the diffusion prevention layer (150 of Yada) includes an oxide layer (silicon oxide; ¶ [0097]) as part of the formation of the three-dimensional monolithic memory array devices discussed for claim 7.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuzumi in view of ZHANG et al (US 2016/0163729 A1-IDS presented prior art, hereafter Zhang).
Re claim 9, Fukuzumi discloses the method of claim 1.
But, fails to disclose the method further comprising: forming an upper insulating layer to cover the stack structure (14/WL…14/WL/SG/16); forming an opening exposing the impurity region (SDR) and the etch stop layer (18f) by etching the upper insulating layer; and filling the opening with a conductive material.
However,
Zhang discloses in FIGS. 19-30B a method of manufacturing a semiconductor device, the method comprising: forming an upper insulating layer (70 in FIG. 30A; ¶ [0185]-[0186]) to cover a stack structure (26/32/46…32/46/32; ¶ [0186]); forming an opening (via in FIG. 30A; ¶ [0186]) exposing an impurity region (63 in FIG. 30A; ¶ [0186]) and an etch stop layer (67C; ¶ [0186]) by etching (¶ [0184]) the upper insulating layer (70); and filling the opening (via) with a conductive material (73; ¶ [0186] and [0189]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Fukuzumi by forming an upper insulating layer to cover the stack structure (14/WL…14/WL/SG/16); forming an opening exposing the impurity region (SDR) and the etch stop layer (18f) by etching the upper insulating layer; and filling the opening with a conductive material, as disclosed by Zhang, in order to form contacts of varying resistance by adjusting the height of the upper insulating layer (Zhang; ¶ [0185]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC W. JONES/
Examiner
Art Unit 2892



/ERIC W JONES/Examiner, Art Unit 2892